Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 27, 2017

                                      No. 04-17-00668-CV

                        IN THE INTEREST OF J.N.G. AND C.Y.G.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01667
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant has filed a motion for extension of time to file his brief. The
motion is GRANTED. Appellant’s brief is due January 8, 2018. NO FURTHER EXTENSIONS
WILL BE GRANTED.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court